--------------------------------------------------------------------------------

CONFIDENTIAL
 
September 19, 2005
 
Mr. William L. Sutton
3576 Coosa Meadow Drive
Blairsville, Georgia
 
Dear Bill:
 
The Board of Directors, on behalf of Seasons Bank (“the Bank”) and Seasons
Bancshares, Inc. (the "Company") (Bank and Company being referred to herein
collectively as the "Employer"), is excited to offer you the opportunity to join
our family. We look forward to working together to insure the safety and
soundness of our bank and increase the value of the investment made by our
shareholders. Should you accept the terms of this employment offering, this
letter with your signature at the bottom (and the attached Non-Disclosure and
Non-Solicitation Agreement), will constitute the entire agreement between you
and the Employer.
 

 
1.
Your employment will begin on Monday, October 3, 2005.

 

 
2.
Your position will be Chief Executive Officer of Seasons Bank and Seasons
Bancshares, Inc. The Board of Directors shall cause your election to the Boards
of Directors of Seasons Bank and Seasons Bancshares, Inc. as soon as practicable
following the date of your employment. You will report to the Chairman of the
Board. Your direct reports will include, but not be limited to, the President
and the Chief Financial Officer of the Bank.

 

 
3.
You will become familiar with all policies of the Bank as adopted by the Board
and be responsible for observing and implementing those policies. As Chief
Executive Officer you will perform those duties and responsibilities usually
associated with such position including, but not limited to, long and short
range planning, budgeting, asset and liability management, credit review,
auditing, compliance, expense control, and the hiring and dismissal of
employees, always subject to bank policy previously mentioned. Any hiring or
dismissal of an Executive Officer will be done only with the agreement of the
Board of Directors.

 
You will represent the Bank in our Trade Area (defined as Union, Fannin, and
Towns counties in Georgia and Clay and Cherokee counties of North Carolina) and
maintain friendly relations with customers and prospective customers.
 
You do recognize the imperative that the Bank attain cumulative profitability
and profitability thereafter.
 
Your participation in community and civic activities will be expected.
 
Periodic examination and review by state and federal regulators is a given, and
cooperative and friendly relationships with regulators should be maintained.
 
Page 1 of 7

--------------------------------------------------------------------------------

September 19, 2005
Page 2
 

 
4.
Your initial base compensation will be $157,600 per annum, subject to standard
federal and state withholding requirements. Compensation generally will be
reviewed in the month of July each year hereafter.

 

 
5.
You will be eligible for an annual bonus, if any, as determined by the Board of
Directors pursuant to any incentive compensation program as may be adopted from
time to time by the Employer. Additionally, at such time as the Bank attains
cumulative profitability, as determined by the Board of Directors, you will be
eligible for an annual bonus in an amount equal to fifteen percent (15%) of your
base salary. Notwithstanding the foregoing, you will only receive a bonus if the
Bank has a CAMELS rating of 1 or 2 for the year in which the bonus will be paid
and the overall financial condition of the Bank, including its asset quality,
will not be adversely affected by payment of such bonus.

 

 
6.
You will be eligible to participate in any performance bonus plan designed to
reward the executive officer group for the attainment of corporate goals as
established by the Board from time to time in its sole discretion. Said goals
and rewards, if any, will generally be derived from the strategic planning
process and be subject to mutual agreement between you and the Board.

 

 
7.
The Bank encourages you to have an ownership interest in Seasons Bancshares,
Inc. Accordingly, the Company will endeavor to identify for purchase shares of
stock in Seasons Bancshares, Inc.

 

 
8.
As further encouragement to accumulate ownership in Seasons Bancshares, Inc.,
the Board will grant you an option to purchase 25,000 shares in Seasons
Bancshares, Inc. pursuant to a stock option agreement which is subject to
approval by the Board. This stock option agreement will be provided to you on
the first day of employment or as soon as administratively feasible.

 

 
9.
You will be eligible to participate in the benefits offered to Executive
Officers of the Employer including, but not limited to, insurance (life, health,
and disability), the Bank’s 401-K plan, and incentive pay as established by the
Board from time to time. From time to time, the Employer may review the benefits
that it offers and these benefits may be changed or eliminated. Participation in
health, life and disability plans will be immediate, subject to plan
limitations.

 

 
10.
Change of Control. If your employment with the Bank is terminated without cause
or for Good Reason (as defined below) within six (6) months following a Change
of Control (as defined below), you shall receive, as liquidated damages, in lieu
of all other claims, a severance payment equal to two (2) times your then
current base salary to be paid in full on the last day of the month following
the date of termination. If you terminate employment with the Bank within six
(6) months following a Change of Control (as defined below) and provide thirty
(30) days written notice to the Bank, you shall receive, as liquidated damages,
in lieu of all other claims, a severance payment equal to the lesser of (a) two
(2) times your then current base salary, or (b) your then current base salary
through the remainder of the contract term, to be paid in full on the last day
of the month following the date of termination. Your eligibility for such
severance payment is contingent on your agreement to execute a general release
in favor of the Bank and Seasons Bancshares, Inc. in a form agreeable to the
Bank and your compliance with the terms of the non-disclosure and
non-solicitation agreement attached hereto. In the event no party triggers the
provisions of this Section 10 within the six month period, the provisions of
this Agreement relating to severance and termination under # 15 shall control.

 

--------------------------------------------------------------------------------

September 19, 2005
Page 3
 
In no event shall the payment(s) described here exceed the amount permitted by
Section 280G of the Internal Revenue Code, as amended (the “Code”). Therefore,
if the aggregate present value (determined as of the date of the Change of
Control in accordance with the provisions of Section 280G of the Code) of both
the severance payment and all other payments to you in the nature of
compensation which are contingent on a change in ownership or effective control
of the Bank or the Company or in the ownership of a substantial portion of the
assets of the Bank or the Company (the “Aggregate Severance”) would result in a
“parachute payment,” as defined under Section 280G of the Code, then the
Aggregate Severance shall not be greater than an amount equal to 2.99 multiplied
by your “base amount” for the “base period,” as those terms are defined under
Section 280G. In the event the Aggregate Severance is required to be reduced
pursuant to this paragraph #10, you shall be entitled to determine which
portions of the Aggregate Severance are to be reduced so that the Aggregate
Severance satisfies the limit set forth in the preceding sentence.
 
“Change of Control” means any one of the following events: (a) the acquisition
by any person or persons acting in concert of the then outstanding voting
securities of either the Bank or the Company, if, after the transaction, the
acquiring person (or persons) owns, controls or holds with power to vote
thirty-five percent (35%) or more of any class of voting securities of either
the Bank or the Company, as the case may be; (b) within any twelve-month period
beginning on or after the date of this Agreement (the “Beginning Date”), the
persons who were directors of either the Bank or the Company immediately before
the beginning of such twelve-month period (the “Incumbent Directors”) shall
cease to constitute at least a majority of such board of directors; provided
that any director who was not a director as of the Beginning Date shall be
deemed to be an Incumbent Director if that director were elected to such board
of directors by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director; (c) a
reorganization, merger or consolidation, with respect to which persons who were
the stockholders of the Bank or the Company, as the case may be, immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than fifty percent (50%) of the combined voting power
entitled to vote in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities; or (d) the sale,
transfer or assignment of all or substantially all of the assets of the Company
and its subsidiaries to any third party.
 

--------------------------------------------------------------------------------

September 19, 2005
Page 4
 

 
11.
The Bank will pay the cost of your participation in trade and civic groups
approved by the Board and will reimburse you for reasonable expenses incurred in
carrying out your responsibilities. The Bank, with approval of the Board,
specifically agrees to reimburse you for: (i) reasonable and necessary business
(including travel) expenses incurred by you in the performance of your duties;
and (ii) the dues and business related expenditures, including initiation fees,
associated with member ship in trade and civic associations and in a single
“country club” in the Bank’s Trade Area and approved by the Board. Reimbursement
for Board approved activities is conditioned on your submitting verification of
the nature and amount of these expenses in accordance with reimbursement
policies from time to time adopted by the Employer and in sufficient detail to
comply with rules and regulations promulgated by the Internal Revenue Service.

 

 
12.
You will not acquire, assume or participate in, directly or indirectly, any
position, investment or interest known to be adverse or antagonistic to the
Employer, their business or prospects (financial or otherwise).

 

 
13.
The position you will have is a full-time position, and you will be expected to
honor your responsibilities with your best efforts. However, the Employer is
aware that you and your wife own, and that your wife is President of, Duffy
Boats of Georgia, Inc. The business of that company is a distributorship of the
Duffy line of electric boats.

 

 
14.
You will be entitled to four (4) weeks of vacation in 2006 and each calendar
year thereafter, to be administered in accordance with bank policy. For 2005,
you will be entitled to ten (10) days vacation, to be administered in accordance
with bank policy.

 

 
15.
The term of this Agreement will be three (3) years. This agreement and your
employment may be terminated prior to the expiration of the term due to:
(a) death; (b) Disability, discussed in #16; (c) by the Employer for Cause,
discussed in #17; (d) by you for Good Reason, discussed in #18; (e) by the
Employer without cause; or (f) by you with thirty (30) days’ written notice.

 
At the time of termination of your employment, you immediately will resign also
as a Director of the Bank and of the holding company, Seasons Bancshares, Inc.
 
In the event this Agreement expires or is terminated under #15 (a), (c) or (f),
you will be entitled to receive only your base salary and any compensation
earned by you through the date of termination.
 
In the event this Agreement is terminated under #15(d) or (e) in the first two
years of the term, you will be eligible to receive six (6) months base salary
and any bonus or incentive earned through the date of termination. In the event
this Agreement is terminated under #15(d) or (e) in the last year of the term or
in any extension of this Agreement, you will be eligible to receive three (3)
months base salary and any bonus or incentive earned through the date of
termination. Severance payable under this paragraph will be paid as salary
continuation, less required withholdings and legal deductions; provided that the
Bank may elect to pay such amount in a lump sum in its sole discretion. Your
receipt of such severance payments is contingent on your agreement to execute a
general release in favor of the Bank and the Company in a form agreeable to the
Bank and your compliance with the terms of the non-disclosure and
non-solicitation agreement attached hereto.
 

--------------------------------------------------------------------------------

September 19, 2005
Page 5
 
In the event you are separated following a Change of Control, regardless of
whether that might also qualify as termination without cause or for Good Reason,
you will not be eligible for severance payments under both this paragraph #15
and paragraph #10. Instead, if paragraph #10 is triggered, you will be limited
to the severance payments as set forth in paragraph #10. During the six-month
period following a Change of Control if paragraph #10 is not triggered and
thereafter, the provisions of this Section 15 shall be effective.
 

 
16.
“Disability” will be defined as your inability to perform each of the material
duties of your position for three (3) consecutive months, as certified by a
physician chosen by the Bank and reasonably acceptable to you.

 
Should you become Disabled and the Bank has given you thirty (30) days prior
written notice of its intent to terminate, you will be entitled to an amount
equal to one-half of the sum of (i) your then current base salary; and (ii) the
greater of (a) the annual bonus paid to you in the calendar year immediately
preceding the year in which the effective date of termination occurs, or (b) the
greater of the minimum or accrued annual bonus that would be paid to you in the
year in which the effective date of termination occurs. In addition the Bank
will pay you an amount necessary for you to pay premiums for COBRA continuation
health insurance coverage for you and the members of your immediate family for
six (6) months following the effective date of termination. This total amount
will be paid to you as salary continuation payments over the six-month period
following the effective date of termination and shall be reduced to the extent
that you receive payments under the Bank’s long-term disability plan then in
effect for the same time period.
 

 
17.
“Cause” is defined as: (a) a material breach of the terms of this Agreement by
you, including, without limitation, failure to perform your duties and
responsibilities in the manner and to the extent required under this Agreement,
which remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to you; (b) conduct by you that
amounts to fraud, dishonesty or willful misconduct in the performance of your
duties and responsibilities; (c) arrest for, charged in relation to (by criminal
information, indictment or otherwise), or conviction of a crime involving breach
of trust or moral turpitude; (d) conduct that amounts to gross and willful
insubordination or inattention to your duties and responsibilities; or (e)
conduct that results in removal of you from your position as an officer or
executive of the Bank pursuant to a written order by any regulatory agency with
authority or jurisdiction over the Bank. If terminated for Cause, you will be
entitled to receive only your base salary and any compensation earned by you
through the date of termination; you will not be eligible for any severance pay.

 

--------------------------------------------------------------------------------

September 19, 2005
Page 6
 

 
18.
“Good Reason” is defined as: (a) any non-payment of compensation or failure to
provide benefits provided for in this Agreement, which remains uncured after the
expiration of thirty (30) days following the delivery of written notice of such
breach to the Bank and Company; or (b) a material adverse diminution in your
powers, duties and responsibilities as set forth in this Agreement, including,
but not limited to being a member of the Board of Directors of both the Bank and
the Company, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Bank and Company.
If you fail to provide the opportunity for the Employer to cure any alleged
breach, you forfeit any severance pay upon your termination. It is understood
and agreed that you will not have Good Reason to terminate this Agreement in the
event that you are no longer employed by or a member of the Board of Directors
of the Company because of a Change of Control provided that you continue to be
employed by and remain a member of the Board of the Bank as set forth in this
Agreement.

 

 
19.
The Bank will provide you with confidential and proprietary Bank information in
connection with your employment. This offer is contingent upon your execution of
the Non-Disclosure and Non-Solicitation Agreement regarding the protection of
such information, which is attached hereto and incorporated herein by reference.

 

 
20.
All Bank information remains the property of the Bank and you will have no
rights in or to the such information upon the termination of employment. Upon
termination, you will return all bank property and materials, including
confidential or proprietary Bank information, to the Board.

 
 
This offer is contingent upon satisfactory findings from background, credit,
criminal, driving record, college degree records, employment checks, etc. As a
proposed executive officer of a de novo institution, your credentials also must
be reviewed in confidence by the State Department of Banking and Finance
(Georgia), the FDIC, and the Federal Reserve Bank, and these regulators must
communicate to Seasons Bank and Seasons Bancshares, Inc. that they have “no
objection” before this offer of employment can be made final. In this
connection, the Bank needs for you to provide it with a completed “Interagency
Biographical and Financial Report Form” and other such releases as required
authorizing background checks.
 

--------------------------------------------------------------------------------

September 19, 2005
Page 7
 
This offer will remain open for acceptance until 4 PM EST on Tuesday September
20, 2005.


We look forward to discussing the offer with you and answering the questions
that you may have.
 
 
Sincerely,
 
Seasons Bank
 
/s/ Robert M. Thomas, Jr.
Robert M. Thomas, Jr.
Chairman


Accepted:
 

/s/ William L. Sutton    September 20, 2005    William L. Sutton     Date  

 

--------------------------------------------------------------------------------